[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: MOTION FOR ORDER (#121)
CT Page 11345
The allocation of the cost of private schooling for the parties' two children was deferred when they entered into the January, 1998 stipulation. Both parties listed private education expenses on their respective affidavits filed at that time. The court infers and concludes that, by these actions, neither party assumed the expenses now in dispute.
Each party shall bear 50% of the current year's private school expenses. Since the defendant has paid $5,680 to date, the plaintiff shall pay a like amount by satisfying the bills as rendered until plaintiff reaches parity with the defendant's payments. They shall then share equally any remaining unpaid school billings for the current school year.
So Ordered.
HARRIGAN, J.